PER CURIAM.
Stephen Scott Mitchell appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He alleges that the trial court failed to give him proper credit for time served on a sentence imposed on violation of probation. The trial court denied the motion without any attachments, except for a memorandum of law that apparently was prepared by a judicial staff attorney. The memorandum recommends denying most of Mr. Mitchell’s requested relief, but advises the trial court to grant credit for time served in Ohio pursuant to the warrant from Pinellas County. Thus, our record does not reveal why the trial court summarily denied relief under these circumstances.
Accordingly, we reverse the denial of Mr. Mitchell’s motion and remand the case for further proceedings,
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.